Citation Nr: 0924901	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

2.  Entitlement to service connection for a lumbosacral 
herniated nucleus pulposus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hearing loss in the 
right ear.

5.  Entitlement to service connection for depression, to 
include as secondary to the Veteran's service connected lower 
back disability.

6.  Entitlement to service connection for radiculopathy of 
the lower left extremity.

7.  Entitlement to service connection for radiculopathy of 
the lower right extremity.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 
to September 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2006 and October 2007 rating decisions. 

In this decision, the issue of entitlement to service 
connection for a lumbosacral herniated nucleus pulposus is 
being remanded for the issuance of a statement of the case.  
Because the resolution of this claim is considered essential 
to the rating of the severity of the Veteran's lower back as 
a whole, including neurologic symptomatology such as 
radiculopathy, the Board concludes that the claims for an 
increased rating for a lumbosacral strain and for service 
connection for radiculopathy of both lower extremities are 
inextricably intertwined with the remanded issue and 
therefore consideration of these issues must be deferred 
pending resolution of the service connection claim.   

As such, the issues of entitlement to service connection for 
a lumbosacral herniated nucleus pulposus, for service 
connection for radiculopathy of both lower extremities, and 
for a rating in excess of 10 percent for a lumbosacral 
strain, as well as the issue of entitlement to service 
connection for right ear hearing loss, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran does not meet any of the criteria for a 
service connection presumption to be triggered with regard to 
diabetes mellitus.

2.  The evidence fails to link the Veteran's diabetes 
mellitus to his time in service.

3.  The medical evidence fails to relate the Veteran's 
depression to either his time in service or to a service 
connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 (2008).

2.  Criteria for service connection for depression, to 
include as secondary to the Veteran's service connected lower 
back disability, have not been met.  U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Diabetes mellitus

The Veteran has asserted that his diabetes mellitus is 
related to his time in service, but he has provided no theory 
as to why he believes this, and he has failed to advance any 
evidence linking his diagnosed diabetes mellitus to his time 
in service.

The Veteran's DD-214 fails to show any service in the 
Republic of Vietnam or any medals that would indicate such 
service; and the Veteran has advanced no such contention of 
Vietnam service.  As such, no statutory presumption is 
warranted under 38 C.F.R. § 3.307.  

Additionally, the Veteran's diabetes mellitus did not become 
manifest within a year of his separation from service, as the 
Veteran was discharged from service in 1976 and he was first 
diagnosed with diabetes mellitus in the 1990s, nearly two 
decades later.

At a VA examination in August 1995, it was noted that he 
Veteran had been found to have elevated blood sugar levels 
the previous year, but no symptoms had been attributable to 
diabetes mellitus at that point.  The Veteran was diagnosed 
with diabetes mellitus that was non-insulin dependent.

While the Veteran believes that his diabetes mellitus is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his diabetes mellitus and his time in service.

Furthermore, no medical evidence has been advanced suggesting 
in any way that the Veteran's diabetes mellitus which was 
diagnosed several decades after service was the result of his 
time in service.  As such, the criteria for service 
connection have not been met, and the Veteran's claim is 
therefore denied.



Depression 

The Veteran has been diagnosed with depression that he 
believes is the related to his service connected lower back 
disability.

Service treatment records fail to show any psychiatric 
complaints or treatment while in service; and, at a VA 
examination in June 1993 the Veteran was found to be alert 
and oriented and without any signs of tension or evidence of 
mental disease.  Similarly, at a VA examination in August 
1995 there was again no sign of mental disease.  As such, no 
evidence has been presented showing evidence of a psychiatric 
disability during service or for many years after.

In October 1998, the Veteran was noted to have received 
psychiatric treatment in the past; and, in May 1999, he was 
seen by the VA mental health clinic where it was noted that 
he had developed depression in 1996 after a melanoma was 
discovered during an evaluation for discogenic disease.  It 
was also noted that the discovery of melanoma came while the 
Veteran was going through a divorce; and he was assessed with 
atypical depression related to physical and family problems.  
The doctor also noted that the Veteran presented features 
that were suggestive of lifelong maladaptive patterns of 
behavior.  

In January 2001 and February 2001, it was noted that the 
Veteran was having depression related to his recent split 
from his wife.

In a private medical opinion in August 2001, Dr. Alvarez 
stated that the Veteran had been treated for major 
depression, and in view of the Veteran's physical disability 
and the anguish that it caused, Dr. Alvarez suggested that 
consideration had to be given to establishing a link between 
the Veteran's back disability and the fact that he was being 
treated for major depression.

Subsequent treatment records continued to show the presence 
of depression; and given Dr. Alvarez's suggestion that the 
depression might be the result of the Veteran's service 
connected back disability, the Veteran was provided with a VA 
examination in May 2007 to evaluate the etiology of his 
depression.  The examiner reviewed the Veteran's claims file 
and diagnosed the Veteran with a depressive disorder in full 
remission.  However, the examiner opined that the Veteran's 
latent neuropsychiatric condition, diagnosed as depression, 
was not caused by or a result of the Veteran's service-
connected lower back disability.  The examiner found that 
there was no evidence of any psychiatric complaints prior to 
or during military service, and she noted that the Veteran 
first sought psychiatric care approximately twenty years 
after his discharge from service and following being 
diagnosed with melanoma.

In July 2007, the Veteran submitted a hand written note from 
Dr. Juarbe who indicated that the Veteran had lower back pain 
and felt worthless, helpless, and a burden on his relatives.  
Dr. Juarbe wrote that the Veteran had major depressive 
disorder that was directly related and due to his service 
connected back condition and that for this reason it should 
be service connected as well.

While Dr. Juarbe suggested a link between the Veteran's 
service connected back disability and his time in service, he 
provided no rationale for such a conclusion.  He did not 
discuss the findings of the VA examiner, or address the fact 
that the Veteran began seeking treatment for depression, not 
immediately following his back injury (which occurred decades 
earlier while in service); but rather while going through a 
divorce and after being diagnosed with cancer.  As such, the 
VA examiner's opinion is afforded greater weight than is the 
opinion of Dr. Juarbe, as the VA examiner's opinion was based 
on the evidence of record and provided a more substantiated 
rationale. 

As such, the weight of medical opinion demonstrates that the 
Veteran's depression is not the result of his back condition.  
While the Veteran disagrees with this position, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his depression and his service 
connected back disability.

Because greater weight is afforded to the VA examiner's 
opinion, the criteria for service connection have not been 
met, and the Veteran's claim is therefore denied.
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in May 2007 and June 2007, which informed the Veteran 
of all the elements required by the Pelegrini II Court as 
stated above; as well as informing him how effective dates 
and disability ratings are formulated.

VA and private treatment records have been obtained, as have 
Social Security Administration (SSA) records.  The Veteran 
was also provided with a VA examination (the report of which 
has been associated with the claims file).  Additionally, the 
Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for depression, to include as secondary to 
the Veteran's service connected lower back disability, is 
denied.


REMAND

In June 1997, the Veteran's claim to reopen his previously 
denied claim of entitlement to service connection for a lower 
back disability was received.  The claim was initially 
denied; but in March 2006, the RO granted service connection 
for a lower back strain (assigning a 10 percent evaluation 
effective the date the Veteran's claim to reopen was received 
in June 1997) and denied service connection for a lumbosacral 
herniated nucleus pulposus.

In May 2006, a statement was received from the Veteran 
indicating that he disagreed with the March 2006 rating 
decision, and requesting reevaluation.  In August 2006, the 
Veteran submitted a letter asserting that his lower back 
strain had worsened and asking that his claim for a 
lumbosacral herniated nucleus pulposus be reevaluated.  In 
response, the RO sent the Veteran a letter indicating that it 
was working on his claim for an increase for his lower back 
strain and on his claim for service connection for a 
lumbosacral herniated nucleus pulposus.

However, in a February 2007 rating decision, the RO continued 
the 10 percent rating for the Veteran's lower back strain, 
but made no mention of the claim for service connection for a 
herniated nucleus pulposus.  In March 2007, a statement of 
the case was issued listing only the issue as an evaluation 
of lower back strain.  However, while the statement of the 
case mentioned that the Veteran was not service connected for 
degenerative disc disease; it did not list degenerative disc 
disease as a captioned issue; and, therefore, the substantive 
appeal filed by the Veteran in March 2007 could not perfect 
the appeal of such an issue.  As such, the Board does not 
have jurisdiction to review the case, since certain 
procedural steps needed to be followed to grant the Board 
jurisdiction to review the case.  

Namely, once a rating decision issues, the Veteran or his or 
her representative must file a timely NOD; so long as the 
issues being appealed are clear, the AOJ by law must then 
issue a statement of the case; finally, to convey 
jurisdiction to hear the case on the Board, the Veteran must 
file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).  

As described in this case, the RO bifurcated the Veteran's 
initial back claim, granting service connection for a 
lumbosacral strain and denying service connection or a 
herniated nucleus pulposus.  The Veteran clearly appealed 
both issues; however, the statement of the case only listed 
the increased rating claim.  As such, the notice of 
disagreement is still pending with regard to the issue of 
entitlement to service connection for a herniated nucleus 
pulposus.  It is therefore proper to remand this claim 
because the appellant has not been provided a statement of 
the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the 
statement of the case only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

With regard to the issue of hearing loss, the Veteran 
contends that he has hearing loss in his right ear that is 
the result of his time in service.  

Service treatment records showed that the Veteran was treated 
on several occasions in service for problems with his right 
ear, including otitis media, otitis externa, and a laceration 
in his right ear canal.  An audiogram taken at the time of 
separation fails to show hearing loss for VA purposes in the 
right ear; but it is noted that this audiogram demonstrated a 
decrease in hearing acuity in the Veteran's right ear during 
his approximately three years in military service.

Following service, and based on a VA examination in 1976 
where the Veteran's ears were found to be normal (although 
there is no indication that an audiometric testing was 
conducted), the Veteran was denied service connection for a 
right ear condition in April 1977.  However, in July 2006, a 
private audiologist, Dr. Feliciano indicated that the Veteran 
had slight to moderate sensorineural hearing loss in the 
right ear, but no hearing loss in the left. 

A number of years elapsed between the Veteran's separation 
from service and his diagnosis of hearing loss.  
Nevertheless, given the fact that he had evidence of right 
ear treatment in the service, an examination should be 
provided to consider whether there is any relationship 
between the Veteran's time in service and his right ear 
hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issue of 
entitlement to service connection for a 
herniated nucleus pulposus; if the 
benefits sought cannot be granted, the RO 
should issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran and his 
representative should be informed of the 
period of time within which he must file 
a substantive appeal to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

2.  Schedule the Veteran for a VA 
examination of his right ear to obtain an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's right ear 
hearing loss either was incurred in 
service or is related to any ear injury 
in service.  A complete rationale should 
be provided for any opinions expressed.

3.  Then readjudicate the remaining 
issues on appeal concerning the 
evaluation of the Veteran's back 
disability, service connection for 
hearing loss and service connection for 
leg disabilities, as appropriate.   If 
any of the claims remain denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


